Citation Nr: 0102447	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating greater than 10 percent for post 
operative radical mastoidectomy left ear with impaired 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from June 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 10 percent for 
post operative radical mastoidectomy with impaired hearing in 
the left ear.  The veteran subsequently perfected an appeal 
of that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In 
addition to eliminating the well-groundedness requirement, 
the statue also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  In support of his 
claim, the veteran has provided private medical records 
setting forth the results of an audiogram performed by the 
Ear, Nose & Throat Group, Inc., of Memphis, Tennessee, in 
February 1999.  However, the Board is not permitted to render 
medical opinions, and is unable to take into consideration 
the results of this audiogram as provided without further 
interpretation and explanation of these results.  
Additionally, the Board notes that in an audiological 
examination conducted by the VA Medical Center in Memphis, 
Tennessee, in January 1999, the veteran asserted only that he 
had been unable to hear as well as he had previously heard.  
The examination found profound to severe to moderate mixed 
hearing loss in the veteran's left ear.  More recently, 
however, in the veteran's statement dated December 3, 1999, 
the veteran made an assertion of total deafness in his left 
ear.   Because this recent assertion differs in scope and 
nature from the assertion made in January 1999, is also 
contrary to the findings made at that time, and may indicate 
a worsening of the veteran's hearing, the Board finds that an 
additional audiological examination of the veteran is 
necessary before further consideration of the veteran's 
claims.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should send the claim file to 
a VA audiologist to obtain an 
interpretation of the results of the 
audiogram performed by the Ear, Nose & 
Throat Group, Inc., of Memphis, 
Tennessee, in February 1999.

2.  The RO should schedule the veteran 
for an audiological examination to 
ascertain the current severity of his 
left ear hearing disorder.  The audiogram 
examination results should include an 
interpretation of the results by the 
examiner.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  
Consideration must also be given to the 
criteria set forth in the rating 
schedule, and the examiner must be 
furnished the claims file prior to the 
examination.   After reviewing the claims 
folder and examining the veteran, the 
examiner should, on the examination 
report, include all findings pertinent to 
the rating criteria.

3.  The RO must review the claims file 
and ensure that the examination is 
adequate, and that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




